UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23423 C&F Financial Corporation (Exact name of registrant as specified in its charter) Virginia 54-1680165 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 802 Main Street West Point, VA (Address of principal executive offices) (Zip Code) (804) 843-2360 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.ýYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesýNo At April 30, 2013, the latest practicable date for determination, 3,269,184 shares of common stock, $1.00 par value, of the registrant were outstanding. TABLE OF CONTENTS Page Part I - Financial Information Item1. Financial Statements Consolidated Balance Sheets – March 31, 2013 (unaudited) and December 31, 2012 2 Consolidated Statements of Income (unaudited) - Three months ended March 31, 2013 and 2012 3 Consolidated Statements of Comprehensive Income (unaudited) – Three months ended March 31, 2013 and 2012 4 Consolidated Statements of Shareholders’ Equity (unaudited) - Three months ended March 31, 2013 and 2012 5 Consolidated Statements of Cash Flows (unaudited) - Three months ended March 31, 2013 and 2012 6 Notes to Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 47 Item4. Controls and Procedures 47 Part II - Other Information Item1A. Risk Factors 47 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item6. Exhibits 48 Signatures 49 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (In thousands, except for share and per share amounts) March 31, 2013 December 31, 2012 (Unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Total cash and cash equivalents Securities-available for sale at fair value, amortized cost of $142,192 and $143,661, respectively Loans held for sale, net Loans, net of allowance for loan losses of $33,921 and $35,907, respectively Federal Home Loan Bank stock, at cost Corporate premises and equipment, net Other real estate owned, net of valuation allowance of $4,086 and $3,937, respectively Accrued interest receivable Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Noninterest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Short-term borrowings Long-term borrowings Trust preferred capital notes Accrued interest payable Other liabilities Total liabilities Shareholders’ equity Common stock ($1.00 par value, 8,000,000 shares authorized, 3,268,169 and 3,259,823 shares issued and outstanding, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except for share and per share amounts) Three Months Ended March 31, Interest income Interest and fees on loans $ $ Interest on money market investments 23 8 Interest and dividends on securities U.S. government agencies and corporations 57 Tax-exempt obligations of states and political subdivisions Corporate bonds and other 33 28 Total interest income Interest expense Savings and interest-bearing deposits Certificates of deposit, $100 or more Other time deposits Borrowings Trust preferred capital notes Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Gains on sales of loans Service charges on deposit accounts Other service charges and fees Net gains on calls of available for sale securities 2 — Other income Total noninterest income Noninterest expenses Salaries and employee benefits Occupancy expenses Other expenses Total noninterest expenses Income before income taxes Income tax expense Net income Effective dividends on preferred stock — Net income available to common shareholders $ $ Per common share data Net income – basic $ $ Net income – assuming dilution $ $ Cash dividends declared $ $ Weighted average number of shares – basic Weighted average number of shares – assuming dilution The accompanying notes are an integral part of the consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net: Changes in defined benefit plan assets and benefit obligations, net 9 7 Unrealized gain on cash flow hedging instruments, net 30 3 Unrealized holding (losses) gains on securities, net of reclassification adjustment ) Other comprehensive income (loss), net: ) Comprehensive income, net $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (In thousands, except per share amounts) Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income, Net Total Shareholders’ Equity Balance December 31, 2012 $ — $ Comprehensive income: Net income — Other comprehensive income (loss) , net — ) ) Stock options exercised — 1 16 — — 17 Share-based compensation — Cash dividends paid – common stock ($0.29 per share) — — — ) — ) Balance March 31, 2013 $ — $ Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income, Net Total Shareholders’ Equity Balance December31, 2011 $ 10 $ Comprehensive income: Net income — Other comprehensive income, net — Stock options exercised — 12 — — Share-based compensation — Accretion of preferred stock discount — — 21 ) — — Common stock issued — 2 40 — — 42 Cash dividends paid – common stock ($0.26 per share) — — — ) — ) Cash dividends paid – preferred stock (5% per annum) — — — ) — ) Balance March31, 2012 $ 10 $ The accompanying notes are an integral part of the consolidated financial statements. 5 CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Provision for indemnifications Provision for other real estate owned losses Share-based compensation Accretion of discounts and amortization of premiums on securities, net Net realized (gain) loss on calls of securities (2 ) — Realized (gain) losses on sales of other real estate owned (7 ) 13 Proceeds from sales of loans held for sale Origination of loans held for sale ) ) Change in other assets and liabilities: Accrued interest receivable 18 Other assets ) ) Accrued interest payable ) (4 ) Other liabilities ) Net cash provided by operating activities Investing activities: Proceeds from maturities, calls and sales of securities available for sale Purchases of securities available for sale ) ) Redemption of Federal Home Loan Bank stock — Net increase in customer loans ) ) Other real estate owned improvements — ) Proceeds from sales of other real estate owned Purchases of corporate premises and equipment, net ) ) Net cash used in investing activities ) ) Financing activities: Net increase in demand, interest-bearing demand and savings deposits Net (decrease) increase in time deposits ) Net increase (decrease) in borrowings ) Proceeds from exercise of stock options 17 Issuance of common stock — 42 Cash dividends ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure Interest paid $ $ Income taxes paid Supplemental disclosure of noncash investing and financing activities Unrealized (losses) gains on securities available for sale $ ) $ Loans transferred to other real estate owned 70 Pension adjustment ) 9 Unrealized gain on cash flow hedging instrument 49 5 The accompanying notes are an integral part of the consolidated financial statements. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1: Summary of Significant Accounting Policies Principles of Consolidation: The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial reporting and with applicable quarterly reporting regulations of the Securities and Exchange Commission (the SEC). They do not include all of the information and notes required by U.S. GAAP for complete financial statements. Therefore, these consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the C&F Financial Corporation Annual Report on Form 10-K for the year ended December31, 2012. The unaudited consolidated financial statements include the accounts of C&F Financial Corporation (the Corporation) and its wholly-owned subsidiary, Citizens and Farmers Bank (the Bank or C&F Bank). All significant intercompany accounts and transactions have been eliminated in consolidation. In addition, C&F Financial Corporation owns C&F Financial Statutory Trust I and C&F Financial Statutory Trust II, which are unconsolidated subsidiaries. The subordinated debt owed to these trusts is reported as a liability of the Corporation. Nature of Operations: C&F Financial Corporation is a bank holding company incorporated under the laws of the Commonwealth of Virginia. The Corporation owns all of the stock of its subsidiary, Citizens and Farmers Bank, which is an independent commercial bank chartered under the laws of the Commonwealth of Virginia. The Bank and its subsidiaries offer a wide range of banking and related financial services to both individuals and businesses. The Bank has five wholly-owned subsidiaries: C&F Mortgage Corporation and Subsidiaries (C&F Mortgage), C&F Finance Company (C&F Finance), C&F Title Agency, Inc., C&F Investment Services, Inc. and C&F Insurance Services, Inc., all incorporated under the laws of the Commonwealth of Virginia. C&F Mortgage, organized in September 1995, was formed to originate and sell residential mortgages and through its subsidiaries, Hometown Settlement Services LLC and Certified Appraisals LLC, provides ancillary mortgage loan production services, such as loan settlements, title searches and residential appraisals. C&F Finance, acquired on September 1, 2002, is a regional finance company providing automobile loans. C&F Title Agency, Inc., organized in October 1992, primarily sells title insurance to the mortgage loan customers of the Bank and C&F Mortgage. C&F Investment Services, Inc., organized in April 1995, is a full-service brokerage firm offering a comprehensive range of investment services. C&F Insurance Services, Inc., organized in July 1999, owns an equity interest in an insurance agency that sells insurance products to customers of the Bank, C&F Mortgage and other financial institutions that have an equity interest in the agency. Business segment data is presented in Note 8. Basis of Presentation: The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the allowance for indemnifications, impairment of loans, impairment of securities, the valuation of other real estate owned, the projected benefit obligation under the defined benefit pension plan, the valuation of deferred taxes, fair value measurements and goodwill impairment. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair presentation of the results of operations in these financial statements, have been made. Certain reclassifications have been made to prior period amounts to conform to the current period presentation. Derivative Financial Instruments: The Corporation recognizes derivative financial instruments at fair value as either an other asset or an other liability in the consolidated balance sheet. The Corporation’s derivative financial instruments have been designated as and qualify as cash flow hedges. Accordingly, the effective portion of the gain or loss on the Corporation’s cash flow hedges is reported as a component of other comprehensive income, net of deferred income taxes, and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. The Corporation’s derivative financial instruments are described more fully in Note 10. Share-Based Compensation: Compensation expense for the first quarter of 2013 included net expense of $140,000 ($87,000 after tax) for restricted stock granted since 2008.As of March 31, 2013, there was $1.87 million of total unrecognized compensation expense related to unvested restricted stock that will be recognized over the remaining requisite service periods. 7 A summary of activity for restricted stock awards during the first three months of 2013 is presented below: Shares Weighted- Average GrantDate FairValue Unvested, January1, 2013 $ Granted $ Cancelled (700 ) $ Unvested, March 31, 2013 $ Stock option activity during the three months ended March 31, 2013 and stock options outstanding at March 31, 2013 are summarized below: Shares Exercise Price* Remaining Contractual Life (in years)* Intrinsic Value of Unexercised In-The Money Options (in 000’s) Options outstanding at January 1, 2013 $ Exercised ) Options outstanding and exercisable at March 31, 2013 $ $ * Weighted average At the 2013 Annual Meeting of Shareholders of the Corporation held on April 16, 2013 (the Annual Meeting), the Corporation's shareholders approved the C&F Financial Corporation 2013 Stock and Incentive Compensation Plan (the 2013 Plan), which was approved by the Corporation's Board of Directors on February 27, 2013, subject to shareholder approval. The 2013 Plan, which became effective upon shareholder approval at the Annual Meeting, replaces the Amended and Restated C&F Financial Corporation 2004 Incentive Stock Plan (the 2004 Plan). Awards previously granted under the 2004 Plan will remain outstanding in accordance with their terms, but no new awards will be granted under the 2004 Plan following the Annual Meeting. A detailed description of the 2013 Plan is contained in, and the full text of the 2013 Plan is included as Appendix A to, the Corporation's definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission (SEC) on March 15, 2013 in connection with the Annual Meeting, both of which are incorporated herein by reference. Recent Significant Accounting Pronouncements: In February 2013, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2013-02, Comprehensive Income - Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The amendments in this ASU require an entity to present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income.In addition, the amendments require a cross-reference to other disclosures currently required for other reclassification items to be reclassified directly to net income in their entirety in the same reporting period.An entity is required to apply these amendments for fiscal years, and interim periods within those years, beginning on or after December 15, 2012.The Corporationhas included the required disclosures from ASU 2013-02 in the Corporation's financial statements. In July 2012, the FASB issued ASU 2012-02, Intangibles - Goodwill and Other - Testing Indefinite-Lived Intangible Assets for Impairment.The amendments in this ASU apply to all entities that have indefinite-lived intangible assets, other than goodwill, reported in their financial statements.The amendments in this ASU provide an entity with the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test. The amendments also enhance the consistency of impairment testing guidance among long-lived asset categories by permitting an entity to assess qualitative factors to determine whether it is necessary to calculate the asset's fair value when testing an indefinite-lived intangible asset for impairment.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of ASU 2012-02 did not have a material effect on the Corporation's financial statements. 8 In December 2011, the FASB issued ASU 2011-11, Balance Sheet - Disclosures about Offsetting Assets and Liabilities.This ASU requires entities to disclose both gross information and net information about both instruments and transactions eligible for offset in the balance sheet and instruments and transactions subject to an agreement similar to a master netting arrangement. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The adoption of ASU 2011-11 did not have a material effect on the Corporation's financial statements. In January 2013, the FASB issued ASU 2013-01, Balance Sheet - Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. The amendments in this ASU clarify the scope for derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to netting arrangements.An entity is required to apply the amendments for fiscal years, and interim periods within those years, beginning on or after January 1, 2013.The adoption of ASU 2013-01 did not have a material effect on the Corporation’s consolidated financial statements. NOTE 2: Securities Debt and equity securities, all of which were classified as available for sale, are summarized as follows: March31, 2013 (Dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated FairValue U.S. government agencies and corporations $ $
